                                           UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF OREGON

In re                                               )              18-32288-pcm7
                                                        Case No. __________________
                                                    )
Three J's Distributing, Inc.                        )   NOTICE OF HEARING ON MOTION
                                                    )   FOR RELIEF FROM DEBTOR’S
                                                    )   AUTOMATIC STAY IN A CHAPTER
                                                    )   7/13 CASE, AND/OR CODEBTOR’S
Debtor(s)                                           )   STAY IN A CHAPTER 13 CASE

                                                  Rodolfo A. Camacho, Trustee
The attached Response, filed for the respondent, _____________________________________________________,            who is
                            Chapter 7 Trustee
the (debtor, trustee, etc.) _______________________________,   is in response to the Motion for Relief from Stay filed on
                           Christopher & Sheryl Church
behalf of (m oving party) ______________________________________________________________________________.

The nam e and service address of the respondent's attorney (or respondent, if no attorney) are: ______________________
 Rodolfo A. Camacho, Trustee, PO Box 13897, Salem, Oregon 97301
__________________________________________________________________________________________________.


(If debtor is respondent) The debtor’s address and Taxpayer ID#(s) (last 4 digits) are: ______________________________
__________________________________________________________________________________________________.

NOTICE IS GIVEN THAT:

A Telephone Hearing on the Motion, at which no testim ony will be taken, will be held as follows:

     Date:                12/11/18
     Time:                1:30 pm

     Call In Number:      (888) 684-8852
     Access Code:         3702597

[Note: If you have problem s connecting, call the court at (503) 326-1500 or (541) 431-4000.]

                                          TELEPHONE HEARING REQUIREM ENTS

1.   You m ust call in and connect to the telephone hearing line or personally appear in the judge’s courtroom no later than your
     scheduled hearing tim e. The court will not call you.

2.   You m ay be asked to call again from another phone if your connection is weak or creates static or disruptive noise.

3.   Please m ute your phone when you are not speaking. If you do not have a m ute function on your phone, press *6 to m ute
     and *6 again to unm ute if you need to speak. Do not put the court on hold if it will result in m usic or other noise. If
     available, set the phone to "Do Not Disturb" so it will not ring during the hearing.

4.   W hen it is tim e for you to speak, take your phone off the “speaker” option or headset to m inim ize background noise and
     im prove sound quality. Position the telephone to m inim ize paper rustling. Do not use a keyboard or talk with others in the
     room . Be aware that telephone hearings m ay be am plified throughout the courtroom .

5.   Do not announce your presence until the court calls your case. Sim ply stay on the line, even if there is only silence, until
     the judge starts the hearings, and then continue to listen quietly until your case is called.

6.   W henever speaking, first identify yourself.

7.   Be on tim e. The judge m ay handle late calls the sam e as a late appearance in the courtroom .
                                                                          ____________________________________________
                                                                          /s/ Kirk W. Knutson
                                                                          Signature

I certify that: (1) the response was prepared using a copy of the ORIGINAL Motion; (2) if the Response was electronically filed,
the response was prepared using the “FILLABLE” PDF version of the Motion unless the Motion was filed on paper and it could
                                                                             11/29/18 copies of this Notice and the Response
not be otherwise electronically obtained from the m ovant; and (3) that on __________
were served on the m oving party's attorney (or m oving party, if no attorney) at the address shown in the Notice of Motion.
                                                              _______________________________________________________
                                                               /s/ Kirk W. Knutson
721 (6/1/13)                                                  Signature & Relation to Respondent

                                  Case 18-32288-pcm7             Doc 70      Filed 11/29/18
                                           UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF OREGON

In re                                           ) Case No. 18-32288-pcm7
                                                )
THREE J'S DISTRIBUTING, INC.
                                                ) (CHECK ALL APPLICABLE BOXES)
                                                )    Ch. 7/13 Motion for Relief from
                                                )        DEBTOR        Chapter 13 CODEBTOR Stay
                                                )    Filed by Creditor:
                                                )    CHRISTOPHER & SHERYL CHURCH
                                                )    Response to Stay Motion filed by Respondent:
Debtor(s)                                       )    Rodolfo A. Camacho, Chp. 7 Trustee

1. Debt, Default, Other Encumbrances, Description and Value of Collateral (To be completed by creditor)

    a. Description of collateral (car model, year, VIN, property address):
     Accounts, notes, contract rights, cash, checks, drafts, investment property, commercial tort claims, payment intangibles,
general intangibles, goodwill, patents, trademarks, tax refunds, equipment, furniture, fixtures, vehicles, inventory, and all
products, proceeds, and accessions of and to any of the foregoing, as more completely described in the attached security
agreement and UCC financing statement # 91447371.
   b. Amount of debt: $        876,756.88    consisting of principal: $    867,004.48     ; interest: $     9,752.40      ; other:
                                                                        as of 6/29/18                3.460% = $81.27 per day
                                                                                                  x 120 days (3/1/18 - 6/29/18)

    c. Description, amount and priority of other encumbrances on collateral. If not known, include applicable information from
       debtor’s schedules if available on PACER:
Columbia Oregon 98th Industrial, LLC security interest in goods, wares, equipment, fixtures, improvements and other
personal property of Debtor, and all proceeds therefrom, located at 16251 and 16179 SE 98th Ave, Clackamas, OR, 97015.
Debt from schedules: Unknown

        Total debt secured by collateral (total 1.b. + 1.c.): $     876,756.88     .   and other unknown.
    d. Value of collateral: $ at least $306,800 . See ¶ 5 below.
       Equity in collateral: $       0.00       , after deducting $       unknown         liquidation costs.

    e. Current monthly payment: $         $14,000.00     .

    f. If Chapter 13:

        (1) $                  postpetition default consisting of (e.g., $        payments, $        late charges, $     fees):


        (2) $                  prepetition default consisting of      amounts specified in proof of claim, or,     consisting of:




    g. If Chapter 7, total amount of default $ 42,000.00 + intrst .

RESPONSE (Identify specific items disputed and specify what you contend are the pertinent facts including why there is a
postpetition default, if applicable) (to be completed by respondent):
It is contended that the alleged lien has either already been avoided, or is avoidable by law. The Chapter 7 Trustee is currently
employing legal counsel to ensure that the lien is avoided in full.




720.80 (12/1/2017)                                                Page 1 of 4
                                   Case 18-32288-pcm7              Doc 70
                                                                       68        Filed 11/29/18
                                                                                       11/15/18
2. Relief from stay should be granted because (check all that apply): (To be completed by creditor)
     Lack of adequate protection because of failure to make sufficient adequate protection payments and lack of a sufficient
     equity cushion.
     Lack of insurance on collateral.
     No equity in the collateral and the property is not necessary for an effective reorganization.
     Failure of debtor to make Chapter 13 plan payments to the trustee.
     Failure of debtor to make direct payments to secured creditor as required by Chapter 13 plan.
     Other (describe):




RESPONSE (Specify why relief from stay should be denied. If respondent proposes to cure a postpetition default, detail the
cure by attaching a proposed order using Local Form (LBF) 720.90 available at www.orb.uscourts.gov under Forms/Local
Forms) (to be completed by respondent):

It is contended that the alleged lien has either already been avoided, or is avoidable by law. The Chapter 7 Trustee is currently
employing legal counsel to ensure that the lien is avoided in full.

3. Background (To be completed by creditor)

    a. Date petition filed:   06/29/18 Current Chapter:         7   (7 or 13)
       If 13, current plan date                 Confirmed:       Yes    No
       If 13, treatment of creditor’s prepetition claim(s) in plan:



      If 7, debtor   has     has not stated on Local Form (LBF) 521 or 521.05 that debtor intends to surrender the collateral.

    b. Creditor has a lien on the collateral by virtue of (check all applicable sections and also see ¶6 below):
          Security agreement, trust deed or land sale contract dated         11/01/09 , and, if applicable, an assignment of said
          interest to creditor. The security interest was perfected as required by applicable law on        01/30/18    .
          Retail installment contract dated                  , and, if applicable, an assignment of said interest to creditor. The
          security interest was perfected on the certificate of title on                .
          Other (describe):




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):
It is contended that the alleged lien has either already been avoided, or is avoidable by law. The Chapter 7 Trustee is currently
employing legal counsel to ensure that the lien is avoided in full.


4. Request for Relief from Codebtor Stay (Only Chapter 13)
   a.                               , whose address is
                              is a codebtor on the obligation described above, but is not a debtor in this bankruptcy.

    b. Creditor should be granted relief from the codebtor stay because (check all applicable boxes):    codebtor received
        the consideration for the claim held by creditor,    debtor’s plan does not propose to pay creditor’s claim in full,
           creditor’s interest would be irreparably harmed by continuation of the codebtor stay as a result of the default(s)
       described above and/or       because:




720.80 (12/1/2017)                                             Page 2 of 4
                                  Case 18-32288-pcm7             Doc 70
                                                                     68         Filed 11/29/18
                                                                                      11/15/18
RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):

N/A




5. Other Pertinent Information (To be completed by creditor, if applicable):
Christopher & Sheryl Church claim funds being held by the Chapter 7 trustee including, but not limited to, checking account
proceeds totaling $140,000 received by trustee from Ken Eiler, Assignee, and other bank account funds held by trustee;
account receivable proceeds totaling $161,895.51 received by trustee from Ken Eiler, Assignee, and other accounts receivable
proceeds held by the trustee and auction proceeds totaling $4,905.00 received by trustee from Commercial Industrial Auction
for equipment, good, software, furniture and trade fixtures, for a total of at least, but not less than, $306,800.51.




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):

It is contended that the alleged lien has either already been avoided, or is avoidable by law. The Chapter 7 Trustee is currently
employing legal counsel to ensure that the lien is avoided in full.




6. Relief Requested (check all applicable sections): (To be completed by creditor)

       Creditor requests relief from the automatic stay to allow it to foreclose its lien on the above identified collateral, and,
       if necessary, to take appropriate action to obtain possession of the collateral.

       Creditor has a security interest in real property and requests relief from stay with respect to an act against such property
       and that the relief be binding in any other bankruptcy case purporting to affect such real property filed not later than 2
       years after the date of the entry of an order granting this motion. (If you check this box, you must complete ¶5 above
       to support this request. If you do not do so, the Court will not grant relief binding in any other bankruptcy case.)

       Creditor requests that the 14-day stay provided by FRBP 4001(a)(3) be waived based on the following cause:


       Other (describe and explain cause):
      Surrender of collateral by Chapter 7 trustee of at least, but not less than, $306,800.51.




RESPONSE (Identify any disputed items and specify the pertinent facts. If respondent agrees to some relief, attach a proposed
order using Local Form (LBF) 720.90 available at www.orb.uscourts.gov under Forms/Local Forms) (to be completed by
respondent):

It is contended that the alleged lien has either already been avoided, or is avoidable by law. The Chapter 7 Trustee is currently
employing legal counsel to ensure that the lien is avoided in full.




720.80 (12/1/2017)                                           Page 3 of 4
                                  Case 18-32288-pcm7              Doc 70
                                                                      68      Filed 11/29/18
                                                                                    11/15/18
7. Documents:

    If creditor claims to be secured in ¶3.b. above creditor has attached to and filed with this motion a copy of the
    documents creating and perfecting the security interest, if not previously attached to a proof of claim.

    If this case is a Chapter 13 case and the collateral as to which creditor seeks stay relief is real property, creditor
    has attached to and filed with this motion a postpetition payment history current to a date not more than 30 days before
    this motion is filed, showing for each payment the amount due, the date the payment was received, the amount of the
    payment, and how creditor applied the payment.

RESPONDENT requests creditor provide Respondent with the following document(s), if any marked, which are pertinent
to this response:
    Postpetition payment history if not required above.
    Documents establishing that creditor owns the debt described in ¶1 or is otherwise a proper party to bring this motion.
    Other document(s) (specific description):
1) Documentation which supports that the claimed lien was timely perfected after the security agreement was executed;

2) Documentation which supports that the claimed lien has at all time remained properly perfected; and

3) Documentation which supports that the UCC filing and/or other perfection method did not ever cease and/or lapse.




CREDITOR/ATTORNEY                                                 RESPONDENT DEBTOR/ATTORNEY (by signing, the
                                                                  respondent also certifies that [s]he has not altered the
                                                                  information completed by creditor)

Signature:__________________________________
           /s/ Thomas W. Stilley                                  Signature:__________________________________
                                                                             /s/ Rodolfo A. Camacho
Name: Thomas W. Stilley                                           Name: Rodolfo A. Camacho, Chp. 7 Trustee
Address: Sussman Shank LLP                                        Address: PO Box 13897
1000 SW Broadway, Suite 1400, Portland, OR 97205                        Salem, Oregon 97301
Email Address: tstilley@sussmanshank.com                          Email Address: rudy@camacholaw.com
Phone No: 503-243-1649 (direct)                                   Phone No: (503) 244-4810
OSB#:     883167                                                  OSB#:     955203



                                                                  RESPONDENT CODEBTOR/ATTORNEY (by signing,
                                                                  the respondent also certifies that [s]he has not altered
                                                                  the information completed by creditor)

                                                                  Signature:__________________________________
                                                                  Name:
                                                                  Address:

                                                                  Email Address:
                                                                  Phone No:
                                                                  OSB#:




YOU ARE HEREBY NOTIFIED THAT THE CREDITOR IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

720.80 (12/1/2017)                                        Page 4 of 4
                                Case 18-32288-pcm7            Doc 70
                                                                  68      Filed 11/29/18
                                                                                11/15/18
